Case: 20-1538    Document: 52     Page: 1   Filed: 12/07/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

        HARMONIA HOLDINGS GROUP, LLC,
               Plaintiff-Appellant

                             v.

   UNITED STATES, DEV TECHNOLOGY GROUP,
                     INC.,
              Defendants-Appellees
             ______________________

                        2020-1538
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00674-LAS, Senior Judge Loren A. Smith.
                  ______________________

                Decided: December 7, 2021
                 ______________________

     WALTER BRAD ENGLISH, Maynard, Cooper & Gale, PC,
 Huntsville, AL, argued for plaintiff-appellant. Also repre-
 sented by EMILY J. CHANCEY, MICHAEL W. RICH.

     DAVID MICHAEL KERR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee United States.
 Also represented by DEBORAH ANN BYNUM, JEFFREY B.
 CLARK, ROBERT EDWARD KIRSCHMAN, JR.

    WILLIAM SHOOK, Law Offices of William A. Shook,
 PLLC, Washington, DC, argued for defendant-appellee
Case: 20-1538     Document: 52    Page: 2    Filed: 12/07/2021




 2            HARMONIA HOLDINGS GROUP, LLC   v. UNITED STATES



 Dev Technology Group, Inc. Also represented by STEVEN
 BARENTZEN, Law Office of Steven Barentzen, Washington,
 DC.
                 _____________________

     Before REYNA, SCHALL, and WALLACH, ∗ Circuit Judges.

 REYNA, Circuit Judge.
      Harmonia Holdings Group, LLC appeals a decision by
 the U.S. Court of Federal Claims granting the defendants
 United States and Dev Technology Group, Inc.’s Cross-Mo-
 tion for Judgment on the Administrative Record. Harmo-
 nia contends that the Court of Federal Claims erred in
 determining that Harmonia waived its right to assert be-
 fore the court the same challenges that it asserted in its
 pre-award protest to U.S. Customs and Border Protection.
 We agree and reverse the Court of Federal Claims’ decision
 on waiver; vacate the Court of Federal Claims’ decision
 that Customs and Border Protection did not act in an arbi-
 trary or capricious manner in evaluating Harmonia’s pro-
 posal and in making an award decision; and remand for the
 Court of Federal Claims to determine in the first instance
 the merits of Harmonia’s pre-award protest to Customs
 and Border Patrol and what relief, if any, Harmonia is en-
 titled to based on its pre-award protest. Because the Court
 of Federal Claims could determine on remand that Harmo-
 nia is entitled to submit a wholly revised proposal requir-
 ing a new technical evaluation by Customs and Border
 Protection, we decline, on mootness grounds, to reach the
 merits of the Court of Federal Claims’ decision with respect
 to Customs and Border Protection’s technical evaluation of
 Harmonia’s proposal submitted on November 13, 2018.




      ∗ Circuit Judge Evan J. Wallach assumed senior sta-
 tus on May 31, 2021.
Case: 20-1538    Document: 52     Page: 3    Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC   v. UNITED STATES           3



                        BACKGROUND
     U.S. Customs and Border Protection (“CBP”) is an
 agency within the U.S. Department of Homeland Security
 (“DHS”) with a broad mandate to provide security at the
 nation’s borders. See, e.g., 6 U.S.C. § 211(c). CBP is a law
 enforcement organization charged with controlling and
 monitoring traffic at the borders, including the flow of ve-
 hicles, cargo, and people. See id.; see also J.A. 10292.
 CBP’s Cargo Systems Program Directorate (“CSPD”) man-
 ages a commercial trade processing system called the Au-
 tomated Commercial Environment (“ACE”), which “helps
 reduce the Nation’s vulnerability to changing threats with-
 out diminishing economic security, by providing threat
 awareness, prevention, and protection for the homeland.”
 J.A. 10293. “ACE is the backbone of CBP trade processing
 and risk management activities and the key to implement-
 ing many of the agency’s trade transformation initiatives.”
 Id. ACE provides CBP and DHS automated tools and in-
 formation for making admissibility decisions before ship-
 ments reach U.S. borders and supports cargo revenue
 collection. Id. Further, ACE “is not a single operating sys-
 tem but a collection of applications built on diverse multi-
 vendor technological platforms.” Id. CPSD manages ACE
 by developing and deploying software code, maintaining
 existing system architecture, and developing new architec-
 ture to support the expanding ACE environment. Id.
                      The Competition
    On July 12, 2018, CBP issued a solicitation requesting
 quotes for “application development and operation and
 maintenance support services” as part of CSPD’s effort to
 develop and support cargo systems applications.
Case: 20-1538     Document: 52     Page: 4    Filed: 12/07/2021




 4           HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES



 J.A. 10292. The solicitation involved six tasks 1: (1) Con-
 tractor Transition In; (2) Contractor Transition Out;
 (3) Cargo Systems Application Development; (4) Dev/Ops
 Configuration and Release Management; (5) IT System Se-
 curity Analysis; and (6) Operations and Maintenance.
 J.A. 10297–307, 11274–87. The solicitation required each
 offeror to submit a proposal in two volumes, each contain-
 ing certain specified information. See J.A. 10276–77.
     The solicitation explained that the acquisition would be
 conducted in two phases. J.A. 10235. In Phase I, titled
 “Oral Presentations,” CBP would seek to understand the
 offerors’ responses to certain questions provided by CBP
 relating to CBP’s requirements. Id. CBP would evaluate
 the Phase I responses “holistically with an overall adjec-
 tival quality rating” and advise the offerors of their likeli-
 hood of being selected. J.A. 10280–81. The intent of this
 procedure was “to minimize proposal development costs for
 those [o]fferors with little or no chance of receiving an
 award.” J.A. 10235. Nevertheless, notwithstanding CBP’s
 advice at Phase I, all offerors that participated in Phase I
 could participate in Phase II. Id.
     In Phase II, titled “Written Responses,” CBP would
 evaluate the offerors’ proposals in accordance with certain
 evaluation criteria and could make an award without ne-
 gotiations to the proposal deemed the best value to the gov-
 ernment. Id. The evaluation criteria included five factors:
     •   Factor 1: Technical Excellence
         o Sub-Factor 1: Tasks 3, 4, and 6
         o Sub-Factor 2: Task 5
         o Sub-Factor 3: Risk Mitigation Plan



     1  The original solicitation included seven tasks, but
 Amendment 4 dated September 7, 2018, eliminated one
 task and renumbered the tasks prior to the parties’ sub-
 mission of their initial proposals. See J.A. 11274.
Case: 20-1538     Document: 52      Page: 5    Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES            5



     •   Factor 2: Management Approach
         o Sub-Factor 1: Staffing Plan/Key Personnel
         o Sub-Factor 2: Program Management
         o Sub-Factor 3: Sub-Contracting Manage-
            ment/Teaming Plan
     •   Factor 3: Quality Assurance
         o Sub-Factor 1: Transition-In Plan
         o Sub-Factor 2: Transition-Out Plan
     •   Factor 4: Past Performance
     •   Factor 5: Price
 J.A. 10281–85, 13062–63. The solicitation also explained
 that the factors decreased in importance from factor 1 to
 factor 5:
     Factor 1 is more significantly important than Fac-
     tors 2, 3, and 4; Factors 2 and 3 are of equal im-
     portance and significantly more important than
     Factor 4. The sub-factors are hereby described as
     follows: all sub-factors within Factors 1, 2 and 3 are
     of equal importance to the other sub-factors within
     the same Factor. The non-Price Factors, when
     combined, are significantly more important than
     the Price Factor (Factor 5).
 J.A. 10286.
      For Factors 1–3, the solicitation explained that CBP
 would assess whether each offeror’s proposal “exhibit[ed] a
 thorough understanding of the complexity and magnitude
 of the requirement and [the] likelihood that the [o]fferor
 will be successful in performance under each tasking of the
 [statement of work].” Id. CBP would assign an overall ad-
 jectival rating for each of the three factors and assign a risk
 rating for each of their sub-factors. Id. “[I]f an [o]fferor
 receives a high risk rating, regardless of technical ratings
 or price, that [o]fferor may not be considered for award.”
 Id. For Factor 4, CBP would assess performance risk. Id.
Case: 20-1538    Document: 52      Page: 6    Filed: 12/07/2021




 6           HARMONIA HOLDINGS GROUP, LLC    v. UNITED STATES



      For Factor 5 relating to price, the solicitation stated
 that CBP would “evaluate [p]rice [p]roposals to ensure
 prices are fair and reasonable,” and that “[t]he importance
 of price may increase as the differences between [o]ffe-
 ror[s’] non-price factors decrease[].” J.A. 10287. The solic-
 itation provided a sample price format and required
 offerors to submit pricing for the contract line items
 (“CLINs”) listed in the spreadsheet. J.A. 10277, 10334–42.
 The sample price format explained how the tasks tied into
 Time and Materials (“T&M”) CLINs, and it showed four
 CLINs each having a list of pertinent job titles.
 J.A. 10334–42. The four CLINs included (1) Base Develop-
 ment CLIN 001 T&M, (2) On-Demand Services Depart-
 ment CLIN 002 T&M, (3) Base [Operations & Management
 (“O&M”)] CLIN 003 T&M, and (4) On-Demand Services
 O&M CLIN 004 T&M. Id. Taken together, the four CLINs
 listed over 90 labor categories. See id. The solicitation
 specified that offerors must provide labor rates that are
 “fully-burdened to include all direct and indirect costs and
 profit,” and that the awardee must, “when so ordered by
 the Government, provide the necessary management, la-
 bor, facilities, materials and supplies to perform tasks as
 stated in the task order contract.” J.A. 10237. Addition-
 ally, in a section titled “Task Order Terms and Conditions,”
 the solicitation provided for “Surge CLIN Volume,” mean-
 ing that CBP could purchase additional services during the
 performance period. J.A. 10270.
     From July through mid-September of 2018, CBP issued
 eight amendments to the solicitation. In late September
 2018, Appellant Harmonia Holdings Group, LLC (“Harmo-
 nia”), Appellee Dev Technology Group, Inc. (“Dev Tech”),
 and other offerors submitted their initial proposals.
 J.A. 11699–2452.
     On October 26, 2018, CBP issued Amendment 9.
 Amendment 9 altered the period of performance,
 J.A. 11576; clarified the procedures for “Surge” CLIN pur-
 chasing, J.A. 11593; revised Factor 2, Sub-factor 1, by
Case: 20-1538    Document: 52      Page: 7    Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC    v. UNITED STATES           7



 requiring offerors to “provide a detailed Staffing Plan when
 the On-Demand/Surge CLINs are needed,” J.A. 11589; al-
 tered Factor 5 by requiring offerors to conform their respec-
 tive staffing plans under Factor 2, Sub-factor 1, to their
 price quotations, J.A. 11593–94; provided a new sample
 price format spreadsheet that required offerors to resubmit
 pricing to comply with new CLIN pricing rules, J.A. 11593,
 11637; and reduced the number of labor categories from 90
 to 10, J.A. 11637, 11475.
     On November 1, 2018, CBP issued Amendment 10.
 Amendment 10 added Task 4 to CLIN 003, J.A. 11696,
 11637; established estimated ceilings for CLINs 001, 002,
 and 004, J.A. 11694; designated CLINs 001 and 003 as “Re-
 quired Services,” i.e., work needed at time of award, id.;
 and added FAR 52.219-14 Limitations on Subcontracting
 (Jan. 2017), J.A. 11645.
     Offerors’ proposal revisions in response to Amend-
 ments 9 and 10 were due on November 13, 2018.
 J.A. 11537. CBP specified in both Amendments that offe-
 rors would be permitted to revise their proposals with re-
 spect to Factor 2, Sub-factor 1 (Staffing Plan/Key
 Personnel), and Factor 5 (Price). J.A. 11537, 11638.
     On November 12, 2018, Harmonia submitted a pre-
 award agency-level protest to CBP. J.A. 12490–94. Har-
 monia challenged CBP’s limitation of revisions to Factor 2,
 Sub-factor 1, and Factor 5, arguing that offerors should be
 able to update their entire proposals in response to Amend-
 ments 9 and 10. J.A. 12491–93. Harmonia also challenged
 Amendment 10’s addition of FAR 52.219-14 Limitations on
 Subcontracting (Jan. 2017), which prohibited offerors from
 subcontracting more than 50 percent of the work, as a ma-
 terial change warranting “major revisions” to offerors’ pro-
 posals. Appellant’s Br. 9; see also J.A. 12493. The next
 day, November 13, 2018, Harmonia submitted to CBP a
 proposal with revisions for Factor 2, Sub-factor 1, and Fac-
 tor 5. J.A. 12561–658.
Case: 20-1538     Document: 52      Page: 8    Filed: 12/07/2021




 8           HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES



     On December 6, 2018, CBP denied Harmonia’s protest.
 CBP rejected Harmonia’s argument that offerors should be
 able to update their entire proposals in response to Amend-
 ments 9 and 10, explaining that those amendments were
 intended to merely give offerors “additional flexibility to-
 wards pricing,” “did not change the overall technical solu-
 tion to be performed,” and did not “constitute[] a material
 change to the solicitation.” J.A. 12899. CBP also explained
 that FAR 52.215-1, which Harmonia cited as permitting of-
 ferors to update their entire proposals, in fact “d[id] not ap-
 ply to this procurement conducted in accordance with FAR
 Part 8.” J.A. 12900. Regarding CBP’s limitation on sub-
 contracting under FAR 52.219-14, CBP stated that it would
 “proceed with evaluations treating all [o]fferors with neu-
 trality regarding compliance with this clause.” J.A. 12899.
     In a memorandum revised on April 23, 2019, CBP per-
 formed a comparative analysis of the proposals and stated
 that “Dev Tech is more highly ranked than Harmonia,
 which is considered the lowest ranked technical solution.”
 J.A. 13052. The memorandum further indicated that Har-
 monia would not be considered in CBP’s tradeoff analysis.
 Id.
     In an April 25, 2019 letter, CBP informed Harmonia
 that its proposal was unsuccessful, that a proposal revision
 would not be considered, and that Dev Tech had won the
 contract because it had submitted the proposal represent-
 ing the best value to the government. J.A. 13060. CBP
 also informed Harmonia of the evaluation results, summa-
 rized in the following chart:
Case: 20-1538      Document: 52      Page: 9     Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC      v. UNITED STATES             9




 J.A. 13063.
      For each sub-factor, the chart showed CBP’s overall ad-
 jectival rating (e.g., “Sat,” i.e., Satisfactory, or “Marginal”),
 followed by the risk level (e.g., “Med,” i.e., Medium, “High,”
 or “Low”). According to CBP’s evaluation, Harmonia re-
 ceived high-risk ratings for three sub-factors: Factor 2,
 Sub-factor 1 (Staffing Plan/Key Personnel Resumes); Fac-
 tor 2, Sub-factor 2 (Program Management Approach); and
 Factor 3, Sub-factor 1 (Task 1, Transition In Plan). See id.
 For all three sub-factors, CBP explained that Harmonia’s
 proposal omitted certain “critical applications” that are
 “major areas of functionality in O&M”: Cargo Release, For-
 eign Trade Zone (“FTZ”), International Trade Data System
 (“ITDS”), or Automated Export System (“AES”).
 J.A. 13064–65. Regarding Factor 5 (price), CBP also stated
 that the estimated total price for Harmonia’s proposal was
 approximately $10 million greater than that of Dev Tech’s
 proposal. See J.A. 13065, 13060.
                 The Court of Federal Claims
     On May 7, 2019, Harmonia filed a bid protest with the
 U.S. Court of Federal Claims. Harmonia Holdings Grp.,
 LLC v. United States, 146 Fed. Cl. 799, 809 (2020); J.A. 27.
 In its protest, Harmonia challenged CBP’s December 6,
 2018 denial of Harmonia’s November 12, 2018 pre-award
 protest. See Harmonia, 146 Fed. Cl. at 810, 813. Harmonia
 also challenged CBP’s evaluation of the proposal Harmonia
 submitted on November 13, 2018. In June 2019, the par-
 ties briefed their cross-motions for judgment on the
Case: 20-1538    Document: 52      Page: 10    Filed: 12/07/2021




 10          HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES



 administrative record and Dev Tech’s motion to dismiss.
 Id. at 809; J.A. 27–28. The Court of Federal Claims held
 oral argument on October 3, 2019. Harmonia, 146 Fed. Cl.
 at 810; J.A. 31.
      On January 16, 2020, the Court of Federal Claims is-
 sued a decision on the parties’ motions. The court first de-
 nied Dev Tech’s motion to dismiss and found that
 Harmonia had proven standing by showing it had a sub-
 stantial chance of winning the contract. Harmonia, 146
 Fed. Cl. at 811–12. The Court of Federal Claims then de-
 nied Harmonia’s motion for judgment on the administra-
 tive record and granted Dev Tech’s cross-motion. The court
 first addressed Harmonia’s bid protest insofar as it in-
 volved the same grounds raised in its pre-award protest to
 the CBP, i.e., the CBP’s limitation on proposal revisions
 following Amendments 9 and 10. Id. at 812–14. The court
 determined that Harmonia’s bid protest on these grounds
 failed for untimeliness. Id. It quoted and relied on the fol-
 lowing language from COMINT Systems Corp. v. United
 States, 700 F.3d 1377, 1382 (Fed. Cir. 2012), while recog-
 nizing that COMINT involved different facts:
      To be sure, where bringing the challenge prior to
      the award is not practicable, it may be brought
      thereafter. But, assuming that there is ade-
      quate time in which to do so, a disappointed bid-
      der must bring a challenge to a solicitation
      containing a patent error or ambiguity prior to the
      award of the contract.
 Harmonia, 146 Fed. Cl. at 813 (emphasis in original). The
 court observed that “[n]othing in the record or in plaintiff’s
 briefing meaningfully explains the five-month delay in
 Harmonia filing its pre-award protest with this Court.” Id.
 at 814. Given that delay, the court explained that it “can-
 not conclude that Harmonia diligently or timely pursued
 its position.” Id. The court further explained, “Had Har-
 monia timely filed a pre-award protest with the GAO or
Case: 20-1538    Document: 52      Page: 11    Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC    v. UNITED STATES           11



 this Court after its agency-level protest was denied, it
 would have avoided asking the Court to concurrently re-
 solve both pre- and post-award protest grounds months af-
 ter the Agency’s award decision.” Id. The court concluded
 that, “while Harmonia facially met the requirements under
 Blue & Gold, Harmonia nevertheless waived its right to
 bring those claims before this Court by failing to timely and
 diligently pursue its objections to Amendments 9 and 10.”
 Id.
     The Court of Federal Claims then addressed Harmo-
 nia’s post-award challenges to CBP’s evaluation of Harmo-
 nia’s proposal under Factors 1–3 2 and its resulting decision
 to award the contract to Dev Tech. See id. at 814–17. Har-
 monia had argued that the CBP’s evaluation with respect
 to Factor 2, Sub-factor 1 (Staffing Plan/Key Personnel Re-
 sumes) and Sub-factor 2 (Program Management Approach)
 was “irrational.” According to Harmonia, “there can be no
 doubt” that its proposal was responsive to the solicitation’s
 requirements. Id. at 815 (citation omitted). Harmonia con-
 tended that the CBP “unreasonably ignor[ed] [the] context”
 of Harmonia’s “proposal description of its responsibility for
 ITDS and Cargo Release.” Id. (citation omitted). Harmo-
 nia further argued that the CBP assigned undue im-
 portance to previously-unstated “[c]ore functional areas” of
 the work, including Cargo Release, FTZ, ITDS, and AES.
 Id.
     The Court of Federal Claims rejected these arguments
 because the solicitation made clear that the applications
 not addressed in Harmonia’s proposal were a necessary


     2    The Court of Federal Claims declined to reach the
 merits of Harmonia’s arguments with respect to Factor 1
 in light of its findings that the CBP did not irrationally as-
 sign Harmon’s proposal high-risk evaluations with respect
 to Factor 2, Sub-factors 1 and 2 and Factor 3, Sub-factor 1.
 Id. at 817.
Case: 20-1538    Document: 52      Page: 12    Filed: 12/07/2021




 12          HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES



 part of the services being procured. Id. at 816. And, given
 the technical nature of the services at issue, the court de-
 clined to substitute its judgment for that of the CBP. Id.
     Harmonia also challenged the CBP’s high-risk evalua-
 tion of its proposal under Factor 3, Sub-factor 1 (Task 1,
 Transition In Plan). Harmonia contended that the solici-
 tation merely required offerors to outline their approaches
 to “taking full ownership of the requirements” and that
 “there was no requirement to discuss any applications.” Id.
 at 816–17 (citation omitted). Harmonia further contended
 that it met the solicitation’s requirements by “specifically
 mention[ing]” the Cargo Release, ITDS and AES applica-
 tions. Id. at 817 (citation omitted). The Court of Federal
 Claims rejected Harmonia’s arguments, agreeing instead
 with Dev Tech that the solicitation specifically required
 those applications and that Harmonia’s mere mention of
 them in its proposal supported CBP’s high-risk evaluation
 under Factor 3, Sub-factor 1. Id. (citations omitted). The
 Court of Federal Claims determined that, based on its
 high-risk ratings with respect to Factor 2, Sub-factors 1–2,
 and Factor 3, Sub-factor 1, “Harmonia was ineligible for
 award . . . in accordance with the terms of the Solicitation.”
 Id.
    Harmonia appealed.         We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                    STANDARD OF REVIEW
     We review decisions by the Court of Federal Claims on
 cross-motions for judgment on the administrative record de
 novo, applying the same standard as the trial court. XO-
 tech, LLC v. United States, 950 F.3d 1376, 1379 (Fed. Cir.
 2020). In deciding cross-motions for judgment on the ad-
 ministrative record, the Court of Federal Claims considers
 “whether, given all the disputed and undisputed facts, a
 party has met its burden of proof based on the evidence of
 record.” Id. (quoting Palantir USG, Inc. v. United States,
 904 F.3d 980, 989 (Fed. Cir. 2018)).
Case: 20-1538    Document: 52      Page: 13     Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES           13



      “Bid protests are reviewed under the Administrative
 Procedure Act.” XOtech, 950 F.3d at 1380. Therefore, an
 agency action may be set aside if it is “arbitrary, capricious,
 an abuse of discretion, or otherwise not in accordance with
 law,” or “without observance of procedure required by law.”
 Palantir, 904 F.3d at 989 (quoting 5 U.S.C. § 706(2)(A),
 (D)). The substantial evidence standard of 5 U.S.C.
 § 706(2)(E) applies to a trial court’s review of an agency’s
 findings. Blue & Gold Fleet, L.P. v. United States, 492 F.3d
 1308, 1312 (Fed. Cir. 2007). However, where the Court of
 Federal Claims makes factual findings from the adminis-
 trative record in the first instance, we review such findings
 for clear error. Id.
                          DISCUSSION
      Harmonia contends that the Court of Federal Claims
 erred in determining that Harmonia waived its right, un-
 der Blue & Gold and its progeny, to file an action in the
 Court of Federal Claims asserting the same challenges that
 it asserted in its pre-award protest to the CBP, which the
 CBP denied five months earlier. Appellant’s Br. 11–13,
 15–18. Harmonia contends that the Court of Federal
 Claims improperly extended the law of Blue & Gold by
 finding waiver even though Harmonia had formally pre-
 served its challenge by timely submitting its pre-award bid
 protest to CBP. Id. Under the proper application of the
 law, Harmonia argues, it did not waive, and thus should be
 permitted to pursue in the Court of Federal Claims, its
 challenge to CBP’s limitation on offerors’ revisions of their
 proposals following Amendments 9 and 10. Id. Dev Tech
 and the government argue that Blue & Gold waiver should
 apply, even though Harmonia timely submitted a formal
 pre-award protest to CBP, because of Harmonia’s delay in
 filing an action following CBP’s denial of its pre-award pro-
 test. We agree with Harmonia.
     The statute establishes a six-year period following
 claim accrual during which a party may file suit in the
Case: 20-1538     Document: 52      Page: 14     Filed: 12/07/2021




 14           HARMONIA HOLDINGS GROUP, LLC     v. UNITED STATES



 Court of Federal Claims. 28 U.S.C. § 2501 (“Every claim of
 which the United States Court of Federal Claims has juris-
 diction shall be barred unless the petition thereon is filed
 within six years after such claim first accrues.”). In Blue
 & Gold, however, we restricted the time for bringing a bid
 protest in the Court of Federal Claims to a shorter period.
 Specifically, we held that
      a party who has the opportunity to object to the
      terms of a government solicitation containing a pa-
      tent error and fails to do so prior to the close of the
      bidding process waives its ability to raise the same
      objection subsequently in a bid protest action in the
      Court of Federal Claims.
 Blue & Gold, 492 F.3d at 1313. We explained that this
 waiver rule prevents a bidder who is aware of a solicitation
 defect from waiting to bring its challenge after the award
 in an attempt to restart the bidding process, “perhaps with
 increased knowledge of its competitors.” Id. at 1314. “A
 waiver rule thus prevents contractors from taking ad-
 vantage of the government and other bidders[] and avoids
 costly after-the-fact litigation.” Id.
     Subsequently, in COMINT, we expanded the reasoning
 of Blue & Gold to encompass waiver based on delay that
 occurs after the close of bidding, given that the amendment
 in that case was adopted after that time. 700 F.3d at 1382.
 In COMINT, we explained that “[t]here is no question that
 Comint could have challenged the solicitation before the
 award.” Id. The protesting party there “d[id] not claim to
 have been unaware of the alleged defect in Amendment 5
 prior to the award of the contract,” and it had two and a
 half months before the award in which to file its protest.
 Id at 1382–83. We concluded that “[t]hat was more than
 an adequate opportunity to object,” and that it was im-
 proper for Comint to seek to restart the bidding process by
 objecting to Amendment 5 for the first time after the
 award. Id. at 1383.
Case: 20-1538    Document: 52     Page: 15    Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC    v. UNITED STATES          15



     Our cases concluding that Blue & Gold waiver applies
 generally involve a failure to timely object to a known, pa-
 tent defect in the solicitation. We are not persuaded that
 our precedent supports applying the Blue & Gold waiver
 rule to this case as the Court of Federal Claims did. In
 Bannum, Inc. v. United States, we explained that “a formal,
 agency-level protest before the award would likely preserve
 a protestor’s post-award challenge to a solicitation . . . as
 might a pre-award protest filed with the GAO.” 779 F.3d
 1376, 1380 (Fed. Cir. 2015). We therefore recognized that
 the Blue & Gold waiver rule is predicated not only on the
 notion of avoiding delay that could benefit the delaying
 party, but also on the notion of preserving challenges and
 providing notice to interested parties. See id. Harmonia’s
 undisputedly timely, formal challenge of the solicitation
 before CBP removes this case from the ambit of Blue &
 Gold and its progeny. Therefore, we reverse the Court of
 Federal Claims’ decision that Harmonia waived, under
 Blue & Gold, its ability to file an action asserting the same
 grounds of objection that it asserted in its earlier, formal
 protest before CBP. We remand the case to the Court of
 Federal Claims for consideration of the pre-award protest
 that the court previously erroneously denied on Blue &
 Gold grounds. Harmonia, 146 Fed. Cl. 812–14.
      Our opinion should not be read as condoning delay in
 filing actions in the Court of Federal Claims. Under cer-
 tain circumstances, delaying bidders may face adverse con-
 sequences, but we are not persuaded in this case that
 imposition of a Blue & Gold waiver should be one of those
 consequences. The Court of Federal Claims has relatively
 broad authority under 28 U.S.C. § 1491(b)(2) to fashion a
 remedy: the court may “award any relief that the court con-
 siders proper, including declaratory and injunctive relief
 except that any monetary relief shall be limited to bid prep-
 aration and proposal costs.” On remand, the Court of Fed-
 eral Claims might decide under the circumstances of this
 case that injunctive relief is appropriate.
Case: 20-1538    Document: 52     Page: 16    Filed: 12/07/2021




 16          HARMONIA HOLDINGS GROUP, LLC    v. UNITED STATES



     Harmonia seeks to submit “a fully revised proposal in
 response to the changed requirements in Amendments 9
 and 10.” Appellant’s Br. 28. Recognizing that the Court of
 Federal Claims, on remand, could determine that it is ap-
 propriate to reopen bidding and allow offerors to submit
 wholly new proposals, which would require a new technical
 evaluation by CBP, we vacate the Court of Federal Claims’
 decision with respect to CBP’s technical evaluation of Har-
 monia’s November 13, 2018 proposal on mootness grounds
 and do not reach its merits. See Chapman Law Firm Co.
 v. Greenleaf Constr. Co., 490 F.3d 934, 939 (Fed. Cir. 2007)
 (“When, during the course of litigation, it develops that the
 relief sought has been granted or that the questions origi-
 nally in controversy between the parties are no longer at
 issue, the case should generally be dismissed.”). To the ex-
 tent that the Court of Federal Claims determines on re-
 mand that Harmonia is not entitled to submit a wholly
 revised proposal, the Court of Federal Claims may decide
 to reinstate its decision that CBP’s technical evaluation
 was rational.
                        CONCLUSION
     We hold that the Court of Federal Claims erred in de-
 termining that Harmonia waived, under Blue & Gold, its
 right to assert the same challenges that it asserted in its
 pre-award bid protest before CBP. We therefore reverse
 the Court of Federal Claims’ waiver decision and vacate its
 decision that CBP did not act in an arbitrary and capricious
 manner in evaluating Harmonia’s proposal and making an
 award decision. We remand for the Court of Federal
 Claims to determine in the first instance whether Harmo-
 nia is entitled to relief with respect to its pre-award bid
 protest. We have considered the parties’ remaining argu-
 ments and find them unpersuasive.
      REVERSED-IN-PART, VACATED-IN-PART AND
                   REMANDED
Case: 20-1538   Document: 52     Page: 17    Filed: 12/07/2021




 HARMONIA HOLDINGS GROUP, LLC   v. UNITED STATES         17



                         COSTS
 No costs.